Citation Nr: 0333656	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-14 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the actual PTSD 
assessment/evaluation report of the 
veteran dated July 5, 2000 from the PTSD 
program unit at the New Orleans, 
Louisiana VA Medical Center.
2.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors which he 
asserts caused his PTSD.  In particular, 
and in addition to providing any other 
specific information regarding the 
claimed stressors in this case that may 
be verified, the veteran is requested to 
respond to the following:
(a).  List the date(s) (month and year) 
on which you participated in minesweeping 
in and around Pleiku, Republic of 
Vietnam.
(b).  List the date(s) (month and year) 
on which you were ambushed in the central 
highland near Pleiku, Republic of 
Vietnam.
(c).  List the date (month and year) on 
which you drove a truck near Pleiku 
running over a Vietnamese man, an 
incident which you report as being 
documented in a military police report.  
(d).  List the other military units that 
you were assigned to throughout your tour 
in the Republic of Vietnam.  
2.  Following the veteran's report of his 
in-service stressors, prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors including his 
general assertion of involvement in 
combat operations such as firefights and 
ambushes, shelling/rocket attacks, and 
providing assistance to wounded soldiers.  
Provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran and copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  The 
veteran's personnel file is of record and 
the veteran's stressor statement is 
identified in the claims file with a pink 
tab.  Any additional information obtained 
pursuant to item number 1 above should 
also be forwarded to USASCRUR for review.
3.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for hepatitis C during 
the period of September 1971 (separation 
from service) to the present.  Obtain 
records from each health care provider 
the appellant identifies.
(a).  Additionally, the record indicates 
that the veteran was treated for 
hepatitis C at Highland Park Hospital in 
New Orleans, Louisiana in 1979 and 1988.  
Make arrangements to obtain complete 
clinical records, outpatient treatment 
records, and laboratory results from that 
facility or the custodian of that 
facility's medical records.  Associate 
any records obtained with the veteran's 
claims folder.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.
(b).  The record also indicates that the 
veteran was treated at Ochsner Clinic and 
St. Francis Hospital in New Orleans, 
Louisiana in 1979.  Make arrangements to 
obtain complete clinical records, 
outpatient treatment records, and 
laboratory results.  Associate any 
records obtained with the veteran's 
claims folder.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.
4.  After the above actions are 
completed, afford the veteran a 
psychiatric examination to determine the 
whether he has PTSD related to a verified 
inservice stressor.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales.  Regarding the claim for 
PTSD, the examiner must be provided the 
summary of stressors confirmed by 
USASCRUR and detailing the stressors that 
have been established by the record, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
PTSD.  If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors confirmed by USASCRUR.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  
5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a physician whose specialty is 
dermatology to ascertain the nature, 
severity, and etiology of any skin 
disorder that may be present, and to 
evaluate whether the veteran currently 
has a skin disorder that is due to 
herbicide exposure experienced in Vietnam 
or otherwise related to the veteran's 
military service.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion on the following:
(a).  Identify all of the veteran's 
current skin disorders; the examiner 
should also clearly indicate whether the 
veteran has chloracne or other acneform 
disease consistent with chloracne.  
(b).  Is it at least as likely as not 
that the veteran has a skin disorder that 
is causally or etiologically related to 
herbicide exposure experienced during 
service in Vietnam?
(c).  Is it as least as likely as not 
that any currently diagnosed skin 
disorder is otherwise related to his 
military service?  
Clear rationale and a discussion of the 
facts should support all opinions, while 
medical principles involved would be of 
considerable assistance to the Board.  
The examiners should indicate that they 
reviewed the veteran's claims folder in 
preparing the opinion.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



